ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
A terminal disclaimer has been requested and approved with respect to issued patent US 9,534,884 B2 (Grandparent) which overcomes rejections for non-statutory double patenting.
No discovered prior art anticipates each and every limitation of independent claims 1 or 5.
The closest discovered prior art references include:
Lemmer (US 2009/0237501 A1):  Lemmer discloses an apparatus (a microscope) and a method for obtaining a sub-resolution spatial information of one or more objects in a region of interest of an observed sample, and in which acquired localization image data is processed to obtain the localization information about the positions of fluorescent molecules of the at least one type fluorescent label in at least one spatial direction.  Lemmer does not disclose the use of masks or polarizers for performing this process.
Laurent (US 2010/0177869 A1): Laurent disclose a device and method for localizing optical sources, and employing a plurality of detectors and using coded masks.  Laurent does not disclose a specific plurality of channels.
Piestun (US 2015/0035946 A1): Piestun discloses methods and systems for three-dimensional optical imaging, sensing, particle localization and manipulation, but also fails to disclose coded masks or the use of multiple channels.
These references, alone, or in combination, fail the teach or suggest the particular claimed features, and therefore claims 1 and 5 are allowable.
Claims 2-4, depending from claim 1, and claims 6-9, depending from claim 5, are allowable, at least because they each depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684